

116 HR 1628 IH: Enewetak Atoll Cleanup Radiation Study Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1628IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Steube (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on radiation exposure relating to the cleanup of Enewetak Atoll, and for other purposes. 
1.Short titleThis Act may be cited as the Enewetak Atoll Cleanup Radiation Study Act. 2.Study on radiation exposure relating to cleanup of Enewetak Atoll (a)StudyThe Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the level of radiation exposure experienced by members of the Armed Forces who participated in the cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980. 
(b)Matters includedThe study conducted pursuant to subsection (a) shall include the following: (1)An evaluation of— 
(A)the completeness and adequacy of the assessment titled Radiation Dose Assessment for Military Personnel of the Enewetak Atoll Cleanup Project (1977–1980) published by the Defense Threat Reduction Agency in April 2018, including with respect to the calculation of the estimated upper-bound radiation dose received by members of the Armed Forces who participated in the cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980; (B)whether information exists to conduct a revised or alternative radiation dose assessment that would consider exposures and exposure pathways that were not part of the radiation dose assessment described in subparagraph (A); and 
(C)whether conducting such a revised or alternative radiation dose assessment is feasible and would likely yield substantively improved estimates of the radiation dose received by members of the Armed Forces who participated in the cleanup of Enewetak Atoll. (2)If the study determines under paragraph (1)(C) that a revised or alternative radiation dose assessment is feasible and would likely yield substantively improved estimates of the radiation dose received by members of the Armed Forces who participated in the cleanup of Enewetak Atoll, an evaluation of conducting such assessment, including— 
(A)identification of the sources of the data for such assessment, including a delineation of the protocol to be used in conducting such assessment; (B)an estimate of the time and funding needed to conduct such assessment; 
(C)identification of the major sources of uncertainty in such assessment and how such sources may affect the estimates generated by such assessment; and (D)identification of the best means to carry out such assessment. 
(c)ReportNot later than 90 days after the date on which the Secretary receives the study conducted pursuant to subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on such study, including the plans of the Secretary to carry out any actions based on the results of such study. 